Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:18-cv-03198-CMA-SKC

   OTTER PRODUCTS, LLC, et al.

             Plaintiffs,

   v.

   EDDY WANG, et al.,

             Defendants.


    PLAINTIFFS’ RESPONSE TO DEFENDANT EDDY WANG’S FIRST CORRECTED
   MOTION TO SET ASIDE DEFAULT JUDGMENT AND FOR EXTENSION OF TIME TO
                         RESPOND TO COMPLAINT


        I.   INTRODUCTION

             From October 2018 to December 2018, Defendant Eddy Wang received no fewer

   than three letters warning him that Plaintiffs Otter Products, LLC and Treefrog

   Developments, Inc. (collectively, “Otter”) would file suit if he did not cease the unlawful

   sales of Otter products on the two storefronts he operated on www.amazon.com

   (“Amazon”). Wang never responded. Rather he continued to sell Otter products on his

   storefronts. When Otter followed through and sued Wang in December 2018, Wang was

   personally served with a copy of the summons and complaint. Wang never responded.

   Thereafter, counsel for Otter emailed Wang and advised him that Otter would move

   forward with obtaining a judgment against Wang if he did not respond within two days.

   Wang never responded. On February 1, 2019, Otter received an entry of default. Wang

   never responded. On March 14, 2019, Otter moved for default judgment. Wang never
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 2 of 16




   responded. On March 28, 2019, the Court granted Otter’s motion for default judgment.

   Nearly one month later, Wang finally responded—but he is too late.

          Wang is entitled to set aside the default judgment under Fed. Civ. R. 60 only if he

   can show “excusable neglect” and “the existence of a meritorious defense.” Cessna Fin.

   Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d 1442, 1445 (10th Cir.1983).

   Wang can show neither. Wang’s failure to respond to Otter’s complaint was the result of

   a conscious decision to do nothing, not excusable neglect. Moreover, Wang has offered

   nothing but self-serving statements and allegations that a defense exists in response to

   Otter’s claims none of which are sufficient overcome this Court’s entry of final judgment

   in favor of Otter. The Court should uphold its default judgment and deny Wang’s motion.

    II.   PROCEDURAL AND FACTUAL BACKGROUND

          Otter filed suit against Eddy Wang, in his personal capacity, on December 13,

   2018. See Complaint [Doc. 01]. Wang was personally served on December 26, 2018.

   See Proof of Service [Doc. 13]. Wang failed to answer or defend this action. On January

   21, 2019, counsel for Otter emailed Wang the complaint, summons and scheduling order.

   See Declaration of Tyler Pensyl in Support of Response to Defendant Eddy Wang’s First

   Corrected Motion to Set Aside Default Judgment and for Extension of Time to Respond

   to Complaint (“Pensyl Dec.”) at ¶ 11. In his email, counsel warned Wang, “I am writing

   you to give you one last attempt to resolve this matter before we move forward with

   obtaining a judgment against you. If you do not respond to me by January 23, 2019, then

   we will move forward with seeking a default judgment, including an injunction,

   disgorgement of profits, attorneys’ fees, and all other appropriate relief.” Id. at Ex. E.


                                               2
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 3 of 16




   Wang ignored this warning and continued to decline to answer or to defend this action.

   Accordingly, on February 1, 2019, the clerk entered an entry of default. See Entry of

   Default [Doc. 17]. Even after entry of default, Wang still failed to answer or defend this

   action. On March 14, 2019 Otter moved this Court for default judgment, which the Court

   entered on March 28, 2019. See Motion for Default Judgment [Doc. 24] and Default

   Judgment [Doc. 29].

              Finally, on April 19, 2019—more than 5 months after the complaint was filed and

   nearly a month after default judgment was entered—Wang moved to set aside the default

   judgment (“Motion”) [Doc. 32].1 Well established law prohibits Wang from setting aside a

   final judgment after willfully ignoring this action for five months.

       III.   LAW AND ARGUMENT

                 A. Wang’s Motion is Predicated on the Wrong Rule.

              Contrary to what Wang argues, a motion to set aside final default judgment—and

   not merely an entry of default—is governed by Rule 60(b). Indeed, Rule 55(c)—the

   standard cited by Wang—makes the distinction clear by expressly pointing to Rule 60(b)

   in circumstances such as this one. Fed. R. Civ. P. 55(c) (“[t]he court may set aside an

   entry of default for good cause, and it may set aside a final default judgment under

   Rule 60(b).”)(Emphasis added). There is no question that this Court entered default

   judgment on March 28. See Doc. 29. Therefore, Rule 60(b) should govern the Court’s

   analysis of Wang’s Motion.



   1 On April 22, 2019, Wang filed a First Corrected Motion to Set Aside Default Judgment
   [Doc. 33].
                                                  3
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 4 of 16




             B. Standard under Fed.R.Civ. 60(b).

          It is well-established that Rule 60(b)(1) requires “a movant demonstrate mistake,

   inadvertence, surprise, or excusable neglect. In addition, to avoid frivolous litigation in

   default judgment cases, 'courts have established the further requirement that a movant

   demonstrate the existence of a meritorious defense.'" Cessna Fin. Corp. v. Bielenberg

   Masonry Contracting, Inc., 715 F.2d 1442, 1445 (10th Cir.1983) (internal citation omitted).

          As the Tenth Circuit has explained, "a workable system of justice requires that

   litigants not be free to appear at their pleasure. We therefore must hold parties and their

   attorneys to a reasonably high standard of diligence in observing the courts' rules of

   procedure.   The threat of judgment by default serves as an incentive to meet this

   standard." Id. at 1444-1445 (10th Cir.1983) (internal citations omitted); see also Gomes

   v. Williams, 420 F.2d 1364, 1366 (10th Cir.1970) (noting, “the trial court ought not reopen

   a default judgment simply because a request is made by the defaulting party; rather, that

   party must show that there was good reason for the default and that he has a meritorious

   defense to the action."). Wang cannot demonstrate mistake, inadvertence, surprise, or

   excusable neglect, nor can he demonstrate the existence of a meritorious defense to

   Otter’s claims.

             C. Wang’s Failure to Respond to the Complaint was a Conscious
                Decision and Not the Result of Mistake, Surprise Or Excusable
                Neglect.

          The Tenth Circuit has “repeatedly held that carelessness by litigants or their

   counsel is inconsistent with the grounds for relief under Rule 60(b)(1)." White v. Cassey,

   10th Cir. No. 93-6220, 1994 U.S. App. LEXIS 19571, at *8 (July 28, 1994) (citations


                                               4
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 5 of 16




   omitted). When a party simply misunderstands or fails to “predict the legal consequences

   of his deliberate acts [he] cannot later, once the lesson is learned, turn back the clock to

   undo those mistakes.” Yapp v. Excel Corp., 186 F.3d 1222, 1231 (10th Cir.1999).

          Wang’s conduct was, at best, careless, and surely conscious. He was personally

   served with a copy of the complaint and summons. See Doc. 13. The complaint identifies

   “Eddy Wang,” personally, as a defendant.         See Doc. 01.      From October through

   December 2018, Otter sent Wang three separate letters—all of which were addressed to

   Eddy Wang personally and sent to his home address, warning him that Otter would file

   suit against him if he did not cease the unlawful sales of Otter products on the Amazon

   storefronts he operated. Pensyl Dec. ¶ 9. Moreover, after Wang’s Answer deadline had

   passed but before Otter moved for default judgment, counsel for Otter emailed Wang.

   The email started with, “Mr. Wang,” noted that Otter had filed a lawsuit against “you” and

   warned that if he did not respond, Otter would “move forward with obtaining a judgment

   against you.” Id., Ex. E (emphases added). Wang was also provided the request for

   entry of default and Plaintiffs’ motion for default judgment. Id. at ¶¶ 12-13. Despite all

   this, Wang admittedly did nothing—he did not respond to Otter, he did not reach out to

   the Court and he did not retain counsel—until March 21, 2019, seven weeks after Otter

   received an entry of default and one week after Otter moved for default judgment. See

   Declaration of Eddy Wang [Doc. 33-1] (“Wang Dec.”), ¶ 12; Declaration of Ray Shahani

   [Doc. 33-2] (“Shahani Dec.”), ¶ 9. Wang’s contention that he did not understand that he

   could be held personally liable (Wang. Dec. [Doc. 33-1], ¶ 11) is simply not credible in




                                                5
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 6 of 16




   light of the numerous instances in which he personally received notice that Otter would

   bring (and had brought) suit against him as an individual.

          The Tenth Circuit’s decision in Cessna Fin. Corp. v. Bielenberg Masonry

   Contracting, Inc. is instructive.   In Cessna, the plaintiff obtained a default judgment

   against the defendants, Bielenberg Masonry Contracting, Inc. and Paul Bielenberg,

   personally. Bielenberg moved to set aside default judgment under Fed.R.Civ.P. 60(b)(1)

   contending excusable neglect.       In his affidavit in support of the motion, Bielenberg

   declared that although he was "served with papers," he "didn’t realize at the time that the

   complaint was against both the corporation and me personally and furthermore, I did not

   realize that any case against me personally could proceed regardless of the bankruptcy

   proceeding." 715 F.2d 1442, 1445 (10th Cir.1983).

          The Tenth Circuit rejected Bielenberg’s contention of “excusable neglect” and

   affirmed the grant of default judgment. The Court explained, that they found it “highly

   unlikely that Bielenberg and his personal counsel did not know of the need to respond to

   Cessna's complaint. The record indicates that Bielenberg had sufficient familiarity with

   the concepts of personal and corporate liability to make it reasonable to assume he knew

   of his danger." Id. at 1446. The Court continued:

           Finally, Bielenberg's statement that “I didn't realize at the time that the
           complaint was against both the corporation and me personally" strains
           credulity, particularly in light of the separate service of the complaint
           on Bielenberg as an individual and the repeated warnings
           communicated to Bielenberg and his personal attorney that Cessna
           would indeed hold him to his guaranty. Given these circumstances,
           it can reasonably be inferred that Bielenberg made a conscious
           decision not to defend and is therefore not entitled to relief.

   Id. at 1446-1447 (emphases added).

                                                6
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 7 of 16




         Like Bielenberg, Wang’s own declaration demonstrates that he had sufficient

   familiarity with the concepts of personal and corporate liability to make it reasonable to

   assume he knew of his danger. See Wang Dec. [Doc. 33-1] at ¶ 11 (“Since I do not do

   any business personally with Otterbox and Lifeproof products, it was my understanding

   that I was not personally liable for business conducted by my corporation.”) This Court,

   like the Court in Cessna, should reject Wang’s “highly unlikely” explanation that he did

   not know that he needed to respond to the complaint.

         Also like Bielenberg, Wang was served with the complaint as an individual and

   was repeatedly warned by Otter that they would hold him personally liable for trademark

   infringement, among other claims. See e.g. Pensyl Dec. Exs. B-D. In light of these facts,

   this Court should infer, as the Cessna court did with Bielenberg, that Wang “made a

   conscious decision not to defend and is therefore not entitled to relief.” Cessna, 715 2.d

   at 1447.

         Indeed, Wang admits that when he “became aware of certain correspondence

   directed to [him] personally,” he “immediately sought advice of his colleagues and fellow

   business people in the industry.” Wang Dec. [Doc. 33-1] ¶11. Thus, Wang recognized

   that the correspondence he received warranted consultation. Apparently, Wang did not

   bother to consult with an attorney. This is not a mistake or excusable neglect. Indeed, it

   is well established that failure to seek advice of counsel does not constitute “excusable

   neglect." Atchison, T. & S. F. R. Co. v. Matchmaker, Inc., 107 F.R.D. 63, 65

   (D.Colo.1985) (citing Cessna, supra at 1446 and cases cited therein). Like Bielenberg in




                                               7
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 8 of 16




   Cessna, Wang made a conscious decision not to defend this action. And like Bielenberg,

   Wang is not entitled to relief.2

          Wang’s reliance on Zen & Art of Clients Server Computing, Inc. v. Res. Support

   Assocs., 06-cv-00239, 2006 U.S. Dist. LEXIS 101239 (D. Colo. June 15, 2006) is

   misplaced. In Zen, the defendant moved to set aside an entry of default, not a default

   judgment. When explaining what standard applied to defendant’s motion, the court noted,

   “[t]his good cause standard under Rule 55(c) is a lesser standard than the excusable

   neglect standard required to obtain relief from judgment under Rule 60(b).” Id. at *4.

   Moreover, in Zen, the only defendant was a company.               The company’s CEO and

   registered agent contended that he failed to respond to the complaint on behalf of the

   company because he “believed that the company has not yet been properly served.”

   Conversely, here, the only defendant named in the complaint and who was served was

   Wang, in his individual capacity. Unlike the CEO in Zen, Wang does not contend that he

   was not properly served. In Zen, the court also found it noteworthy that the Defendant

   filed its motion to set aside the clerk’s entry of default “only ten days after default entered”

   because “[t]his quick response to remedy its mistake does not evidence a desire to delay


   2 In the Motion, Wang contends that once he finally retained Mr. Shahani, Mr. Pensyl
   should have given Mr. Shahani a warning that a motion for default judgment was pending.
   Motion [Doc. 33], 9. This claim is wrong as a matter of fact and law. Mr. Pensyl did
   inform Mr. Shahani of the pending motion for default. See Pensyl Dec. ¶ 14. Moreover,
   as this Court has previously noted, "Rule 55(b)(2) only requires notice where the party
   against whom judgment by default is sought has appeared in the action.” Atchison, T. &
   S. F. R. Co. v. Matchmaker, Inc., 107 F.R.D. 63, 66 (D.Colo.1985). Default Judgment
   was entered by this Court on March 28, 2019. See Doc. 29. Neither Wang nor his
   attorney appeared in this action until April 19, 2019. See Doc. 31. Mr. Pensyl had no
   obligation to notify Mr. Shahani of the pending motion even though he did so in any event.


                                                  8
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 9 of 16




   litigation but, rather, provides further support for Defendant’s contention that its failure to

   respond was an honest mistake.” Wang failed to move with similar haste. Indeed, he did

   not move the set aside the clerk’s entry of default at all and waited nearly one month after

   this Court entered default judgment to file his motion to set aside default judgment. Zen

   simply does not support Wang’s contention that this Court should set aside its default

   judgment after Wang made the conscious decision not to defend this action.

             D. Not Only Does Wang Have No Excuse for His Default, He Has No
                Meritorious Defenses to Otter’s Claims.

          Wang fails to raise a meritorious defense to any of Otter’s claims. Indeed, he does

   not raise any defenses to Otter’s claims for Unfair Competition, Trademark Dilution and

   Deceptive Trade Practices under Colo. Rev. Stat. §6-1-101 et seq. With respect to the

   remainder of Otter’s claims—Trademark Infringement, False Advertising and Tortious

   Interference—Wang offers nothing more than conclusory, self-serving statements in his

   declaration and the declaration of his counsel. For example, Mr. Shahani contends, “I

   believe Defendants have a legitimate, reasonable and good-faith defenses to the

   substantive claims of the present lawsuit.” The Tenth Circuit has made clear however

   that, “[i]n an attempt to determine the meritorious nature of a defense, the trial court must

   have before it more than mere allegations that a defense exists." Gomes v. Williams, 420

   F.2d 1364, 1366 (10th Cir.1970). Because Wang has not offered sufficient evidence or

   law in support of his “defenses,” he is not entitled to set aside the default judgment.




                                                 9
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 10 of 16




                      i. When the Court granted Otter’s motion for default judgment, it
                         necessarily found that the Complaint was not defective.

          Before granting default judgment in favor of Otter, the Court was required to find

   that the allegations and unchallenged facts “create a legitimate basis for the entry of a

   judgment.” Jones v. Wells Fargo Bank, N.A., 2014 U.S. Dist. LEXIS 110560, at *8 (D.

   Colo. July 1, 2014). Because the Court entered default judgment, it necessarily found

   that Otter’s complaint formed a legitimate basis for judgment. Wang’s contentions that

   Otter’s Complaint was “defective” or is inappropriately “filled with generalities and

   innuendo” runs contrary to the analysis the Court was required to, and did, in fact, make

   before granting default judgment. See Doc. 28.

                      ii. Plaintiffs did not sue the wrong party.

          The two Amazon storefronts at issue in this suit were operated anonymously.

   Pensyl Dec. ¶ 2. Otter spent significant time and expense investigating the operator of

   the storefronts.   Id. ¶ 5.   Ultimately, Otter identified Wang as the operator of both

   storefronts. Id. ¶ 6. Otter did not identify any corporation or other legal entity connected

   to Eddy Wang or the “E&E Global” and “1to3shop-store” storefronts. Id. ¶¶ 7-8. Thus, at

   the time Otter filed its Complaint, it believed in good faith that Wang was the operator of

   the offending storefronts. Id. at ¶ 10.

          Wang’s motion contends that E&E Global, Inc. should have been named as a

   Defendant in this matter because it is operator of the storefronts. Motion [Doc. 33], 2.

   This contention appears to be false. E&E Global, Inc. is a California corporation that is

   registered as an “Aerospace/Aviation, Engineering, Manufacturing” company in Valencia,

   California – a five hour drive from Mr. Wang. Pensyl Dec. at ¶¶ 8, 17; Ex. H. Li Zhongbo

                                                 10
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 11 of 16




   is listed as the officer and director of E&E Global, Inc. Id. There is no apparent affiliation

   between Wang and E&E Global, Inc. Id.

          In any event, if Wang believed E&E Global, Inc. was a necessary party, he should

   have moved to add E&E Global, Inc.as a defendant. Instead, Wang ignored the complaint

   for more than three months.        Regardless of what he believed, Wang had to do

   something. He did not and the Court properly granted default judgment against him.

                    iii. The Otter products Wang sells do not come with the Otter warranty,
                         are not subject to Otter’s quality controls and are therefore likely to
                         confuse customers.

          To succeed on its claims for trademark infringement, Otter must establish: (1) it

   has a protectable interest in the trademark; (2) defendant used an identical or similar mark

   in commerce; and (3) defendant has likely confused customers by using the mark. See

   Derma Pen, LLC v. 4EverYoung Ltd., 773 F.3d 1117, 1120 (10th Cir. 2014); Cleary Bldg.

   Corp. v. David A. Dame, Inc., 674 F. Supp. 2d 1257, 1270 (D. Colo. 2009). Otter need

   not show that the goods Wang sold were counterfeit.3

          Wang does not dispute that Plaintiffs have established the first and second

   elements of trademark infringement.       He instead argues that there is no customer

   confusion because the products he sells come with Otter’s warranty and therefore are not

   materially different. 4 That is false. Otter’s warranty is explicitly limited to products sold


   3 In his declaration, Wang states that, “[p]rior to this lawsuit, E&E Global has never been
   accused of selling counterfeit, gray market, ‘seconds,’ or stolen products.” Wang Dec.
   [Doc. 33-1] [Doc. 33-1] ¶ 7. The Amazon reviews for the E&E Global storefront cited in
   the Complaint show that this is simply not accurate. See Complaint [Doc. 01], ¶¶ 107,
   109, 114-116.
   4 A “material difference” is any difference that “consumers would consider relevant to a

   decision about whether to purchase a product.” Davidoff & Cie., S.A. v. PLD Int’l Corp.,
                                                11
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 12 of 16




   by authorized dealers: “[t]his Limited Warranty will apply only to Products purchased from

   an Otter-authorized dealer that is subject to and follows Otter’s quality controls.”

   https://www.otterbox.com/en-us/warranty-full.html (emphasis added) (“Otter Warranty”).

   Pensyl Dec. ¶ 4. Wang is not an authorized dealer. Nor could Wang have believed in

   good faith that he was an authorized dealer. Otter informed Wang as early as November

   2018, in a letter delivered to his house, that he was not an authorized dealer. Pensyl Dec.

   Ex. C. The products Wang sells do not come with the Otter Warranty and are materially

   different.

          Moreover, it is undisputed that the products sold by Wang are not genuine Otter

   products because they do not abide by and interfere with Otter’s quality controls. Wang

   does not even attempt to distinguish the well-established case law cited by Otter in support

   of this point.5 Consumers who purchase products from Wang think they are getting

   genuine Otter Products that come with the Warranty and comply with Otter’s quality

   controls when they are not. Thus, Wang is creating consumer confusion and infringing

   on the Otter Trademarks.

          Wang’s attempt to distinguish Beltronics USA, Inc. v. Midwest Inventory Distrib.,

   LLC, 562 F.3d 1067, 1071-73 (10th Cir. 2009) fails. Wang seems to suggest that the Tenth

   Circuit did not recognize that a warranty could serve as a material difference for purposes

   of the first sale doctrine. See Motion [Doc. 33], 13. In Beltronics, however, the Tenth Circuit




   263 F.3d 1297, 1302 (11th Cir. 2001). These differences need not be physical and the
   threshold for what constitutes a material difference is “low.” Societe Des Produits Nestle,
   S.A. v. Case Helvetica, Inc., 982 F.2d 633, 641 (1st Cir. 1992).
   5 See Motion for Default Judgment [Doc. 24], 8-9 n.5-6.


                                                 12
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 13 of 16




   expressly recognized that at least two federal circuit courts had observed that “warranties

   or service commitments may constitute material differences,” that “no federal circuit court

   [ ] has held or observed otherwise,” and thus, the “district court did not commit an error of

   law in concluding that material differences may include the warranties and services

   associated with Beltronic’s radar detectors.” Id. at 1073.

          Nevertheless, Wang argues that Beltronics is inapplicable because the warranty

   offered by the defendant in that case was different from the warranty offered by Beltronics,

   whereas here, Wang offers the same warranty as Otter. See Motion [Doc. 33], 14. The

   only warranty advertised on the products sold by Wang, however, was the “Otterbox

   Warranty.” See Pensyl Dec. ¶ 3. As explained above, Otter’s Warranty is explicitly limited

   to products purchased from an authorized Otter dealer. Since Wang is not an authorized

   dealer, the Otter Warranty does not apply to the products he sells. Accordingly, Wang’s

   attempt to distinguish Beltronics falls flat.

          Wang’s contention that his products are not materially different because he “hasn’t

   altered the packaging of Plaintiff’s products” also misses the mark. See Motion at 13. As

   the Tenth Circuit has recognized, “physical material differences are not required to

   establish trademark infringement because trademarked goods originating from the

   trademark owner may have nonphysical characteristics associated with them, including

   services, such that the sale of similar goods lacking those associated characteristics may

   mislead the consumer and damage the owner’s goodwill.” Beltronics, 562 F.3d at 1073.

   As shown above, that is precisely the case here.




                                                   13
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 14 of 16




                   iv. Because Wang’s products do not come with the Otter Warranty, his
                       only defense to Otter’s false advertising claim fails.

         Wang’s only defense to Otter’s claim for false advertising is that he did not make

   a materially false or misleading representation of fact when he advertised that his

   products came with the Otter Warranty because, in fact, his products came with the Otter

   Warranty. See Motion [Doc 33], 12. As shown above, however, Wang’s products are not

   eligible for the Otter Warranty. The representations to the contrary that Wang made on

   his Amazon storefronts are materially false and misleading.

                    v. The evidence shows that contrary to Wang’s contention, he had
                       notice of Otter’s Reseller Agreements and therefore Wang has no
                       meritorious defense to Otter’s claim for tortious interference with
                       contract.6

         Wang’s purported defense to Otter’s claim for tortious interference with contract is

   that he had no knowledge of Otter’s Reseller Agreements with which he interfered. The

   evidence shows otherwise. The existence of Otter’s Reseller Agreements and their

   relevant terms were cited in multiple letters sent to Wang in November 2018. See Pensyl

   Dec. Ex. C-D. Indeed, in a letter dated November 27, 2018, Otter informed Mr. Wang:

           Otter restricts the manner in which its Authorized Resellers and
           Authorized Distributors may sell Otter Products. Otter’s Authorized
           Distributors are permitted to sell Otter products only to approved
           customers designated in their agreements. Otter’s Authorized Resellers
           may sell Otter Products only to end-users.

           Because you are not an Authorized Reseller, any time you purchase
           products from an Otter Authorized Distributor, you are interfering with the
           Authorized Distributor’s contract with Otter and causing it to breach that
           contract. Likewise, because you are not an end-user customer, any time

   6Otter did not assert a breach of contract claim against Wang, and his argument that he
   did not violate Otter’s Reseller Agreements is irrelevant. See Motion [Doc. 33], 14.


                                               14
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 15 of 16




           you purchase products from an Otter Authorized Reseller for purposes
           of resale, you are interfering with the Authorized Reseller’s contract with
           Otter and causing it to breach that contract. You now have clear notice
           of these restrictions.

   Id. Ex. C (emphasis added).

          Wang had “clear notice” of the existence and relevant terms of Otter’s Reseller

   Agreements, his only articulated defense to Otter’s claim for tortious interference fails.

    IV.   CONCLUSION

          For the forgoing reasons, this Court should deny Wang’s first corrected motion to

   set aside default judgment and for extension of time to respond to complaint.


          Respectfully submitted this 10th day of May, 2019.


                                      By:    s/ Arryn K. Miner
                                             William D. Kloss, Jr. (Ohio Bar No. 0040854)
                                             Tyler B. Pensyl (Ohio Bar No. 0080649)
                                             Arryn K. Miner (Ohio Bar No. 0093909)
                                             Vorys, Sater, Seymour and Pease LLP
                                             52 East Gay Street
                                             Columbus, Ohio 43216
                                             Phone: (614) 464-6334
                                             Facsimile: (614) 719-5072
                                             Email: wdkloss@vorys.com
                                                    tbpensyl@vorys.com
                                                    akminer@vorys.com

                                             Martha L. Fitzgerald, #14078
                                             Brownstein Hyatt Faber Schreck, LLP
                                             410 Seventeenth Street, Suite 2200
                                             Denver, Colorado 80202-4432
                                             Phone: (303) 223-1472
                                             Email: mfitzgerald@bhfs.com

                                             Counsel for Plaintiffs Otter Products, LLC and
                                             TreeFrog Developments, Inc.


                                                15
Case 1:18-cv-03198-CMA-SKC Document 36 Filed 05/10/19 USDC Colorado Page 16 of 16




                                CERTIFICATE OF SERVICE

         I hereby certify that on May 10, 2019, a true and correct copy of the foregoing was

   electronically filed with the Clerk of the Court using CM/ECF and will be served on all

   counsel of record.


                                           s/ Arryn K. Miner
                                           Arryn K. Miner
